Citation Nr: 1428391	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  10-05 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1981 to September 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran applied for entitlement to service connection for a back disability and a left knee disability in February 2008.  The RO granted the claim for a left knee disability in a September 2008 rating decision, assigning a 20 percent disability rating as of February 2008, and denied the claim for a back disability.  The Veteran filed a notice of disagreement in October 2008, disagreeing with "the decision" and the assignment of the 20 percent rating and the notice of disagreement was interpreted as disagreement with both issues.  The RO issued a supplemental statement of the case in January 2010, addressing claims of entitlement to service connection for a back disability and to an increased rating for the left knee disability.  The Veteran filed a substantive appeal in February 2010, indicating that he wanted to appeal only the issue of entitlement to service connection for a back disability, to include as secondary to his service-connected left knee disability.  The certification of appeal stated that the Veteran appealed the issue of increased rating for the left knee disability.  In the June 2014 brief, the Veteran's representative stated that the Veteran was appealing both issues, "as noted by VA-Form 8."  

The Board notes that the Veteran's representative submitted a statement in December 2010, representing that both issues were on appeal before the Board.  The December 2010 statement constituted a new claim, as it was not timely filed to constitute a timely substantive appeal following the September 2008 rating decision, the January 2010 statement, or any other decision.  In the February 2010 substantive appeal, the Veteran specifically limited the substantive appeal to the issue of service connection for a back disability.  Therefore, the December 2010 statement by the Veteran's representative must be interpreted as a new claim for an increased rating for the service-connected knee disability, and the issue of entitlement to an increased rating in excess of 20 percent for the Veteran's left knee disability must be referred to the AOJ for appropriate action, as the Board does not have jurisdiction over that issue.   38 C.F.R. § 19.9(b) (2013). 

In addition, the issues of entitlement to a service connection for a right knee disability, to include as secondary to service-connected left knee disability; and reflux, to include as secondary to service-connected left knee disability, have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


REMAND

The Board regrets the additional delay, but finds that additional development is necessary before a decision regarding the issue on appeal is made. 

The Veteran asserts that he has a back disability, to include as secondary to a service-connected left knee disability.

The Veteran's post-service medical records show that he has been experiencing chronic back issues and back pain, and underwent back surgery in December 2007.  The records show that the Veteran was unable to recall any specific incident at work which might have caused his back pain, and stated that his back pain was chronic and radiated through his left leg.  In his statements, the Veteran reported that his back disability stemmed from his injured left knee.   

The Veteran has never had a VA examination for his claim of entitlement to service connection for a back disability.  The July 2008 VA examination, which dealt with the Veteran's left knee disability, did not discuss his back.  In light of the evidence of the current diagnosis of a back disability and the Veteran's statements that he has continued to experience back pain since service and that he walked with an altered gait due to his service-connected left knee disability, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of any current back disability, to include whether it was caused or chronically worsened by a left knee disability.   McClendon v. Nicholson, 20 Vet. App. 79 (2006).   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA to determine the nature and etiology of any back disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The rationale for all opinions expressed must be provided.  The examiner should provide the following opinions:

a. Is it at least as likely as not (50 percent or greater probability) that any back disability was incurred in service or is etiologically related to active service.

b. Is it at least as likely as not (50 percent or greater probability) that any back disability was caused by a service-connected left knee disability, to specifically include due to any altered gait caused by the left knee disability.

c. Is it at least as likely as not (50 percent or greater probability) that any back disability has been aggravated (permanently worsened in severity beyond the natural progress of the disorder) by a service-connected left knee disability, to specifically include due to any altered gait caused by the left knee disability.

2. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

